Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/608,217 FLOATING RUBBER FOOT FOR ELECTRONIC DEVICES filed on 10/25/2019/.  Claims 1-15 are allowed.  


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record does not teach that the rubber foot is suspended by a pillar in the inner surface of the case at a mounting point and that the void extends from the inner surface to an exterior surface of the device case along the pillar and that the rubber foot is suspended through the opening from the pillar at the mounting point.  The mounting point in Chiu at 155 is not considered a pillar within the limitations as set above. 
With regards to claims 7 and 11, the reasons for allowance are clear from the record.  

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        1/7/22